Per Curiam.

It is the duty of the clerk of this court, in the absence of instructions from the court to the contrary, to accept for filing any paper presented to him, provided such paper is not scurrilous or obscene, is properly prepared and is accompanied by the requisite filing fee. The power to make any decision as to the propriety of any paper submitted or as to the right of a person to file such paper is vested in the court, not the clerk.
The writ of mandamus is, therefore, allowed.
As to the affidavit of disqualification and the right to file it, this court, sua sponte, strikes the affidavit from the files for the reason that the relator has no basis in law for filing it.
For the reasons herein stated, the writ of mandamus is hereby allowed, and the affidavit of disqualification is ordered stricken from the files.

Judgment accordingly.

Matthias, acting C. J., Bell, Ross, Skeel, Hildebrant, Hurd and Kovachy, JJ., concur.
Matthias, J., sitting in the place and stead of Weygandt, C. J., pursuant to Section 2503.04, Revised Code.
Ross and Hildebrant, JJ., of the First Appellate District, and Kovachy, Skeel and Hurd, JJ., of the Eighth Appellate District, sitting by designation in the place and stead of Matthias, Hart, Zimmerman, Stewart and Taft, JJ., pursuant to Section 2, Article IV of the Constitution.